Lacombe, Circuit Judge,
(orally.) The articles in suit were knowm in trade and commerce of the country at and prior to the passage of the tariff act of 1883 as “traveling rugs,” and by no other name. This act provides for “rugs”simply, and not for “traveling rugs.” “Rugs” have been provided for eo nomine in the different tariff acts for nearly 30 *161years past, — Act Marcli 2. 18(51, c. 68, § 13, (12 U. S. St. 178;) Act July 14, 1862, c. 163, § 9, (Id. r>43;) Act June 30, 1864, c. 171, § 5, (13 U. S. St. 202;) Act March 2, 1867, c. 197, § 1, (14 U. S. 559;) Schedule L of section 2504, Rev. St.; Act March 3, 1883, Schedule K, (22 U. S. St. 488,) — and always in connection with provisions for carpets or carpetings, and for articles of a similar nature, and, like them, used on floors. “Traveling rugs” are generally used for wrapping about the legs or the body of a person when traveling, and as coverings for lounges or beds, and for throwing over the body of a person when lying on a lounge or bod. “Traveling rugs” have never been provided for eo nomine in any tariff act, and, according to the evidence in tins case, have been known to trade and commerce of this country only for the past 15 years. In view of the history of the legislation of congress concerning “rugs,” as evidenced by the different tariff acts from 1861 to 1883, both inclusive, and of the evident intention with which it has used the word “rugs” in paragraph 378, in Schedule K of the tariff act of 1883, I am constrained to three t a verdict for the defendant.